DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/359,577, filed on 03/20/2019.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 10/21/2020 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 1-10, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 6,409,398 to Nakaya et al. (hereinafter “Nakaya”) in view of Patent No. 7,507,035 to Yabe (“Yabe”).  Nakaya was cited by Applicant(s) in the IDS mentioned above. 
In re claim 1, Nakaya discloses a transistor outline package, see FIG. 1, comprising: 
a header/stem (2) with at least one optoelectronic device (1); and 
a pot-shaped metal cap (3) bonded to the header (2) such that a hermetically sealed interior is formed for arranging the at least one optoelectronic device (1) therein, the metal cap (3) including a window being transmissive to electromagnetic radiation, a lateral wall, and an end wall, 
a lateral wall portion and an end wall portion having an identical wall thickness as seen in FIG. 1.  Alternatively, it would have been obvious to use an identical wall thickness for the lateral and end wall portions of Nakaya because there were only three possible choices for choosing the relative thicknesses of the wall portions.  See col. 1, lines 22-60 of Nakaya for further details. 

Thus, Nakaya only differs from claim 1 in that he does not teach his lateral wall portion and end wall portion are both formed with an increased thickness towards the interior compared to a portion of the lateral wall adjacent to the header (2).  Yabe, on the other hand, teaches a metal cap (2) comprising a lateral wall portion (21) adjacent to a header (3) wherein said lateral wall portion (21) is thinner than both a different lateral wall portion (22) and an end wall portion of the metal cap (2).  See FIGS. 2-3 and col. 3, lines 14-53 of Yabe.  In order to absorb welding 

In re claim 2, Nakaya in view of Yabe only differs in that neither teaches a lateral wall portion or an end wall portion having a wall thickness which is at least 1.2 times that of the portion of the lateral wall adjacent to the header.  Changes in size or proportion, however, have been held as obvious.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the case at hand, there is no evidence that the relative thickness dimensions recited by claim 2 provide an additional difference in performance to the claimed device. It is further noted that Yabe already taught using a thicker lateral wall portion (22) with a thinner lateral wall portion (21). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 2 in view of Nakaya combined with Yabe and further in view of the holding in Gardner.

In re claim 3, Nakaya in view of Yabe only differs in that neither teaches the thickened lateral Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the case at hand, there is no evidence that the relative thickness dimensions recited by claim 3 provide an additional difference in performance to the claimed device. It is further noted that Yabe already taught using a thicker lateral wall portion (22) with a thinner lateral wall portion (21). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Nakaya combined with Yabe and further in view of the holding in Gardner.

In re claim 4, there is no disclosed performance benefit from using the claimed wall thickness of 0.10-0.25 mm. Therefore, claim 4 is also considered obvious in view of Nakaya combined with Yabe and further in view of the holding in Gardner.

In re claim 5, there is no disclosed performance benefit from using the claimed wall thickness of wall thickness of 0.3-1.0 mm.  Therefore, claim 5 is also considered obvious in view of Nakaya combined with Yabe and further in view of the holding in Gardner.

In re claim 6, as seen in his FIGS. 3A-3B, Yabe includes a transition area (22) of the lateral wall of the metal cap (2), at which a wall thickness of the wall changes, and an upper surface of the header (3) is spaced from the transition area (22) of the lateral wall of the metal cap (2).  The package of Nakaya would have also included these same features of Yabe for the same reasons mentioned with respect to claim 1, thereby obtaining the invention specified by claim 6.

In re claim 7, as seen in his FIGS. 3A-3B of Yabe, the transition area (22) includes ample space for the at least one optoelectronic device (1) of Nakaya to protrude from below.  

In re claim 8, as seen in his FIG. 1, the window of Nakaya has the form of a soldered lens that includes lens (4).  The limitation “the metal cap is in the form of a deep-drawn cap” is considered product-by-process in nature and does not appear to further limit the structure of the metal cap itself.  See MPEP § 2113.

In re claim 9, it would have been further obvious to provide the metal cap (3) of Nakaya in view of Yabe with an outer diameter of at least one of at least 2 mm and at most 10 mm in order to comply with the well-known TO-46 standard.  See also col. 5, lines 40-43 of Nakaya. 

In re claim 10, as seen in FIG. 1, Nakaya further discloses an optical subassembly with a housing (5/9) that is bonded to the transistor outline package for connection of a single-mode fiber.

In re claim 13, the transistor outline package of Nakaya is a TO-46 type package.

In re claim 14, there is no disclosed performance benefit from using the claimed relative dimensions of the thickened lateral wall portion. Therefore, claim 14 is also considered obvious in view of Nakaya combined with Yabe and further in view of the holding in Gardner.

In re claim 15, as seen in FIG. 1 of Nakaya, the window is arranged centrally in the end wall and, as seen in FIG. 3A of Yabe, the lateral wall of Yabe includes a lower portion (21) which has a smaller wall thickness compared to the end wall of Yabe.  Therefore, claim 15 is also considered obvious in view of Nakaya combined with Yabe for the same reasons given with respect to claim 1.

In re claim 16, Nakay discloses an assembly, see FIG. 1, comprising: 
a transistor outline package including a header (2) with at least one optoelectronic device (1) and a pot-shaped metal cap (3) bonded to the header (2) such that a hermetically sealed interior is formed for arranging the at least one optoelectronic device (1) therein, the metal cap (3) including a window being transmissive to electromagnetic radiation, a lateral wall, and an end wall, a lateral wall portion and an end wall portion having an identical wall thickness; and 
an optical sub-assembly for connecting a light-conducting fiber, the optical sub-assembly including a housing (5) that is welded to the metal cap (3) at a location of at least one of the lateral wall portion and the end wall portion.  Alternatively, it would have been obvious to use an identical wall thickness for the lateral and end wall portions of Nakaya because there were only three possible choices for choosing the relative thicknesses of the wall portions.  See col. 1, lines 22-60 of Nakaya for further details. 

See FIGS. 2-3 and col. 3, lines 14-53 of Yabe.  In order to absorb welding deformations of his lateral wall, a portion of the lateral wall adjacent to the header (2) of Nakaya would have been made thinner than both the remainder of the lateral wall and the end wall of Nakaya, per the teachings of Yabe, thereby obtaining the invention specified by claim 16.    Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 16 in view of Nakaya combined with Yabe. 

In re claim 18, there is no evidence that the relative thickness dimensions recited by the claim  provide a performance benefit to the claimed device. It is further noted that Yabe already taught using a thicker lateral wall portion (22) with a thinner lateral wall portion (21). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 18 in view of Nakaya combined with Yabe and further in view of the holding in Gardner.

In re claim 19, as seen in his FIGS. 3A-3B, Yabe includes a transition area (22) of the lateral wall of the metal cap (2), at which a wall thickness of the wall changes, and an upper surface of the header (3) is spaced from the transition area (22) of the lateral wall of the metal cap (2).  The 

In re claim 20, as seen in his FIG. 1, the window of Nakaya has the form of a soldered lens that includes lens (4).  The limitation “the metal cap is in the form of a deep-drawn cap” is considered product-by-process in nature and does not appear to further limit the structure of the metal cap itself.  See MPEP § 2113.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaya in view of Yabe as applied to claim 10 above, and further in view of Patent Publication No. US 2002/0114593 A1 to Terada et al. (“Terada”).  Terada was also cited in the aforementioned IDS. 
In re claim 11, Nakaya in view of Yabe only differs in that Nakaya does not teach his metal cap (3) or his housing (5) of the optical sub-assembly are made of a material having a coefficient of linear thermal expansion, averaged between 20 and 300 ºC, of less than 14 ppm/K, and wherein the metal cap (3) is made of an iron-nickel or nickel-cobalt alloy or of a ferritic stainless steel.  Terada, on the other hand, teaches a metal cap (15) made of KOVAR (a nickel-cobalt alloy) that has a coefficient of linear expansion of 16×10-6.  See paragraph [0060] of Terada. In order to improve optical coupling efficiency with respect to a rise in temperature, the metal cap (3) of Nakaya in view of Yabe would have been made of the KOVAR material used by Terada, thereby obtaining the invention specified by claim 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of Nakaya in view of Yabe combined with Terada.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,908,371 (hereinafter “the ‘371 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims appear to be directed to the same disclosure and the same embodiment(s). For example, Figures 1-6 of the ‘371 patent are exactly the same as Figures 1-6 of the pending application.  It would have been obvious to modify the invention of any of claims 1-17 of the ’371 patent by including different aspects from the underlying embodiment of the ‘371 patent claims in order to obtain the invention specified by any of pending claims 1-20. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1-20 in view of claims 1-17 of the ‘371 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        




or
November 3, 2021